      Case 2:20-cr-00134-BWA-DMD Document 32 Filed 12/04/20 Page 1 of 1




                             LTNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA


 UNITED STATES OF AMEzuCA                                                CzuMINAL

 VERSUS                                                                  NO.20-134

 DOROTHY SMITH                                                           SECTION: M



           ORDER PURSUANT TO THE DUE PROCESS PROTECTIONS ACT

        Pursuant to the Due Process Protections Act, the Court confirms the United States'

obligation to produce all exculpatory evidence to the defendant pursuant to Brady v. Maryland,

373 U.S. 83 (1963) and its progeny, and hereby orders it to do so. Failing to do so in a timely

manner may result in consequences, including, but not limited to, exclusion of evidence, adverse

jury instructions, dismissal of   charges, contempt proceedings, and/or sanctions by   Court.

        New orleans, Louisiana        this   fuday     of




                            UNITED                               JUDGE
